Citation Nr: 9916646	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  97-11 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently rated as 30 percent disabling.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel





INTRODUCTION

The veteran served on active duty from January 1958 to 
December 1964.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 1996 rating decision of the Department 
of Veterans Affairs (VA) Medical and Regional Office Center 
(M&ROC) in Wichita, Kansas.  The appeal was last before the 
Board in June 1998, at which time it was remanded for further 
development.  Following completion of the requested 
development, a Supplemental Statement of the Case, wherein 
the M&ROC continued to deny the benefit sought on appeal, was 
mailed to the veteran in November 1998.

Thereafter, the appeal was returned to the Board.


FINDING OF FACT

Current manifestations of the veteran's service-connected 
PTSD include complaint of continuing to experience war-
related nightmares, with speech which is logical and goal-
directed, a "somewhat bright" mood and intact judgment; 
overall impairment attributable to service-connected PTSD is 
considerable.  


CONCLUSION OF LAW

The criteria for a 50 percent rating for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.7 and 
Part 4, Diagnostic Code 9411, as promulgated in 38 C.F.R. 
§ 4.132 (in effect through November 6, 1996) and 38 C.F.R. 
§ 4.130 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
Board finds that this claim is plausible.  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1998).

Service connection is in effect for PTSD, for which the M&ROC 
has assigned a 30 percent rating in accordance with the 
provisions of Diagnostic Code 9411 of the Rating Schedule.  

In accordance with 38 C.F.R. §§ 4.1 and 4.2 (1998), and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the veteran's service-connected PTSD.  The Board has found 
nothing in the historical record which would lead it to 
conclude that the current evidence of record is not adequate 
for rating purposes.  Moreover, the Board is of the opinion 
that this case presents no evidentiary considerations which 
would warrant an exposition of the remote clinical histories 
and findings pertaining to such disability. 

Pursuant to Diagnostic Code 9411, prior to November 7, 1996, 
the evaluation of the veteran's service-connected PTSD turns 
on the severity of his overall social and industrial 
impairment.  A 30 percent rating is warranted where such 
impairment is of "definite" severity; ratings of 50 and 70 
percent are warranted where such impairment is 
"considerable" and "severe", respectively.  38 C.F.R. 
§ 4.132.  

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Veterans Appeals stated that the term "definite" in 
38 C.F.R. § 4.132 was "qualitative" in character, whereas the 
other terms were "quantitative" in character, and invited the 
Board to "construe" the term "definite" in a manner that 
would quantify the degree of impairment for purposes of 
meeting the statutory requirement that the Board articulate 
"reasons or bases" for its decision.  38 U.S.C.A. 
§ 7104(d)(1) (West 1991).  

In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  O.G.C. Prec. 9-93 (Nov. 9, 1993).  The Board 
is bound by this interpretation of the term "definite."  

In addition, effective November 7, 1996, VA has revised the 
criteria for diagnosing and evaluating psychiatric 
disabilities.  See 61 Fed. Reg. 52, 695 (1996) and 38 C.F.R. 
§ 4.130.  Pursuant to Diagnostic Code 9411 under the revised 
criteria, a 50 percent disability rating is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

Concerning his claim for an increased rating for PTSD, the 
veteran asserts, as his principal contention, that he 
continues to experience nightmares related to things he 
witnessed during the Vietnam war.  He also asserts that his 
mood is often irritable.  In this regard, when examined by VA 
in November 1995, at which time the veteran further indicated 
that he had held multiple jobs since service and that he was 
then most recently employed as a surveyor, findings on mental 
status examination included "fair" insight and "average" 
concentration; the veteran also indicated that he cried on 
occasion.  The diagnosis was PTSD with depression, which the 
examiner opined was productive of "[m]oderately severe" 
impairment.

When examined by VA in November 1996, the veteran indicated 
that the termination of his then most recent period of 
employment as a surveyor was occasioned by his having been 
struck by a vehicle, resulting in the fracture of a number of 
bones.  Findings on mental status examination included speech 
which was described as being "relevant, logical and goal-
directed"; the veteran was oriented in three spheres, and 
memory for recent and remote events was described as being 
"intact"; judgment was "intact", and insight was "good".  
The diagnosis was PTSD, and a score of 50 was assigned as 
being representative of the veteran's Global Assessment of 
Functioning (GAF).  

When seen for VA outpatient treatment in October 1997, the 
veteran indicated that he continued to experience 
"occasional" nightmares; his mood was described as being 
"somewhat bright", and his affect was described as being 
"congruent".  When psychologically evaluated under non-VA 
auspices in apparently early 1998, the veteran's affect was 
described as being "mildly restricted".  The pertinent 
diagnosis was PTSD, and a GAF score of 41 was assigned.

Most recently, when he was examined by VA in September 1998, 
the veteran complained of experiencing "trouble sleeping".  
Findings on mental status examination included speech which 
was described as being "relevant, logical and goal-
directed"; the veteran denied having panic attacks or 
experiencing impulse control problems; memory for recent and 
remote events was described as being "intact", as was 
judgment.  The diagnosis was PTSD, and a GAF score of 40 was 
assigned.

In considering the veteran's claim for an increased rating 
for his service-connected PTSD, the Board is of the opinion, 
in light of the reasoning advanced hereinbelow, that an 
increased disability evaluation, to 50 percent, is warranted.  
In reaching such conclusion, the Board is constrained to 
point out that the veteran's PTSD would not appear to be 
productive of more than 'definite' social impairment.  In 
this regard, a report pertaining to VA outpatient treatment 
rendered the veteran in July 1997 reflects that he 
"enjoyed" mingling with other veterans at a then recent 
convention and that, significantly, he and his wife engaged 
in activities "with other couples". Despite the foregoing 
consideration bearing on his PTSD-occasioned social 
impairment, however, the Board cannot overlook the 
consideration that the veteran's assigned GAF on the 
September 1998 VA examination was 40.  Significantly, an 
assigned GAF in the higher range of 55-60, at least pursuant 
to DSM-III-R criteria, is indicative of "moderate" 
industrial impairment.  See Carpenter v. Brown, 8 Vet. App. 
240, 243 (1995).  To be sure, the Board is aware that 
impairment related to PTSD apparently played no role in the 
termination of the veteran's apparently most recent 
employment, as a surveyor, in 1994, the lone cause thereof 
having been injuries sustained by the veteran when he was 
struck by a motor vehicle.  Despite such consideration, 
however, given the fairly low GAF score (of 40) assigned in 
conjunction with the veteran's examination by VA in September 
1998, the Board is of the view that the veteran's overall 
pertinent industrial incapacitation is likely 'considerable' 
in degree, the latter being characteristic of pertinent 
disability warranting a 50 percent rating.  In view of the 
foregoing observation, then, and notwithstanding that the 
veteran's psychiatric disability-occasioned social impairment 
may not be productive of more than 'definite' impairment, the 
Board concludes, with favorable resolution of reasonable 
doubt, that a 50 percent rating under Diagnostic Code 9411 
(as promulgated prior to November 7, 1996) is warranted.



In addressing the question of whether a further increase to a 
70 percent disability rating for the veteran's PTSD is in 
order, however, the Board is readily persuaded that 
entitlement to such further increase is not warranted.  In 
this regard, as pertinent to consideration of whether a 70 
percent rating in accordance with Diagnostic Code 9411 (as 
promulgated prior to November 7, 1996) is warranted, the 
Board would point out that any notion of 'severe' service-
connected PTSD-related overall impairment, as is necessary 
for the assignment of a 70 percent rating pursuant to such 
Code, is wholly untenable.  In this regard, as was emphasized 
in the preceding paragraph, the veteran's service-connected 
PTSD-occasioned social impairment may not be productive of 
more than 'definite' impairment.  With respect to pertinent 
industrial incapacitation, the GAF score of 40 assigned the 
veteran on the occasion of his examination by VA in September 
1998 would almost certainly not equate with 'severe' 
industrial inadaptability, inasmuch as (at least under DSM-
III-R criteria) a GAF of 55-60, as noted above, is productive 
of only 'moderate' pertinent impairment, see Carpenter, 
supra, and even 'more than moderate' pertinent impairment (as 
a GAF of 40 suggests) is still 'less than rather large'.  See 
O.G.C. Prec. 9-93, supra.  On assessing the foregoing in 
conjunction with the reasoning advanced above bearing on the 
degree of social incapacitation traceable to the veteran's 
PTSD, the Board is readily persuaded that further entitlement 
to a 70 percent evaluation under Code 9411, as promulgated 
prior to November 7, 1996, is not in order.

The Board is, in addition, of the opinion that further 
entitlement to a rating in excess of 50 percent for the 
veteran's service-connected psychiatric disability is not 
warranted pursuant to the revised above-addressed criteria 
(for Diagnostic Code 9411) that became effective November 7, 
1996.  In reaching this conclusion, the Board would point out 
that while even circumlocutory or stereotypical speech would 
(if present) still only be characteristic of disability 
warranting a 50 percent rating under the above-cited revised 
criteria, when the veteran was examined by VA in November 
1996 as well as in September 1998, his speech was (on each 
occasion)


described as being 'relevant, logical and goal-directed'.  
Further, the Board would point out that mental status 
examination findings obtaining in conjunction with the above-
addressed VA examinations and outpatient therapy rendered the 
veteran, to include 'somewhat bright' mood, 'intact' judgment 
and the absence of panic attacks are, considered separately, 
characteristic of pertinent disability warranting an 
evaluation, in each instance, of less than 50 percent in 
accordance with the revised criteria.  Further, while the 
Board has no reason to dispute the veteran's assertion on the 
September 1998 VA examination that he experienced 'trouble 
sleeping', it would nevertheless point out that even chronic 
sleep impairment (if in fact present) due to his psychiatric 
disability is independently indicative of disability 
warranting only a 30 percent rating.  See 61 Fed. Reg. 52, 
702 (1996).  Given the foregoing observations, then, and in 
the apparent absence of any pertinent manifestation 
independently representative of a 70 percent disability 
rating under the revised criteria, the Board is readily 
persuaded that, in accordance with the above-cited revised 
criteria that became effective on November 7, 1996, a rating 
in excess of the 50 percent evaluation awarded above is not 
in order.  38 C.F.R. § 4.130.

In determining that further entitlement to a rating in excess 
of 50 percent for the veteran's service-connected PTSD is not 
warranted, the Board has, with respect to each set of 
criteria addressed in such analysis, given consideration to 
the provisions of 38 C.F.R. § 4.7, which provide that, where 
there is a question as to which of two evaluations should be 
assigned, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  However, the record does not show, 
relative to each promulgation of the pertinent criteria 
addressed above, that the actual manifestations of the 
veteran's service-connected PTSD more closely approximate 
those required for a 70 percent rating than they do the 50 
percent rating awarded hereinabove.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. § 4.7 and Part 4, Diagnostic Code 9400, as 
promulgated in 38 C.F.R. § 4.132 (in effect through November 
6, 1996) and 38 C.F.R. § 4.130.



ORDER

An increased rating for PTSD is granted, to the extent 
indicated, subject to the controlling regulations governing 
the payment of monetary benefits.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

